              Case 8:21-bk-02588-CPM         Doc 73     Filed 06/09/21     Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:                                                        Case No. 8:21-bk-02588-CPM

WORK CAT FLORIDA, LLC f/k/a                                   Chapter 11
WORK CAT TRANS GULF, LLC,

            Debtor.
_____________________________________/

                           MOTION FOR ADMISSION OF
                    DAVID N. DREYER TO APPEAR PRO HAC VICE
                 AND ATTACHED DESIGNATION OF LOCAL COUNSEL

         David N. Dreyer of Dreyer Sterling, LLC (“Movant”), pursuant to Local Rule 2090-1 of

the Local Rules of the Unites States Bankruptcy Court for the Middle District of Florida, moves

this Court for admission to appear pro hac vice, in this case, and any related adversary proceedings,

as counsel for NOWAccount Network Corporation, and states as follows:

         1.     Movant is an attorney with the law firm of Dreyer Sterling, LLC, 437 Memorial

Drive, Suite A-2,       Atlanta, GA 30312; telephone: (470)-354-0600; email address:

david@dreyersterling.com.

         2.     Movant is an attorney licensed to practice law and is a member of good standing of

the state bar in Georgia.

         3.     Movant is also admitted to practice before and is in good standing with the United

States District Court for the Northern District of Georgia.

         4.     Movant designates Adam Gilbert, a resident Florida attorney, of the law firm of

Underwood Murray, P.A., who is qualified to practice in this Court and who consents to

designation as local counsel. Local counsel’s written designation and consent to act is attached as

Exhibit A.
            Case 8:21-bk-02588-CPM           Doc 73     Filed 06/09/21     Page 2 of 5




       5.      Movant certifies that he has never been disbarred and is not currently suspended

from the practice of law in the State of Georgia or any other state, nor from any United States

Bankruptcy Court, District Court, or Court of Appeals.

       6.      Movant certifies that he has not previously moved for admission pro hac vice to

appear in a proceeding in the United States District Court for the Middle District of Florida, except

as follows: N/A

       7.      Movant certifies further that he will make himself familiar with and shall be

governed by the local rules of this Court, the rules of professional conduct, and all other

requirements governing the Middle District of Florida District Court and the Bankruptcy Division

of the United States District Court.

       8.      Within fourteen days from the date of an order granting this motion, Movant shall

pay to the Clerk of the United States District Court for the Middle District of Florida an Attorney

Special Admission Fee in the amount of $150.00 accompanied by a copy of the Court’s order.

Upon payment of the fee, Movant shall file a Notice of Compliance with the Clerk of the United

States Bankruptcy Court.

       WHEREFORE, Movant respectfully requests entry of an order authorizing his admission

to practice and represent NOWAccount Network Corporation in this case and any related

proceedings.

       Dated: June 9, 2021.

                                              Respectfully submitted,

                                              /s/ David N. Dreyer
                                              David N. Dreyer
                                              Georgia Bar No. 141322
                                              Dreyer Sterling, LLC
                                              437 Memorial Drive, Suite A2
                                              Atlanta, GA 30312

                                                 2
            Case 8:21-bk-02588-CPM          Doc 73     Filed 06/09/21     Page 3 of 5




                                             Tel: 404-234-4447
                                             Email: david@dreyersterling.com
                                             Attorneys for NOWAccount Network Corporation




                                   FILER’S ATTESTATION

       Pursuant to Local Rule 1001-2(g)(3) regarding signatures, Adam Gilbert attests the

concurrence in the filing of this paper has been obtained.

                                             /s/ Adam Gilbert
                                             Adam Gilbert




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the foregoing, that was filed with

the Clerk of Court and has been furnished electronically to all those parties registered to receive

service via CM/ECF this 9th day of June, 2021.

                                             /s/ Adam Gilbert
                                             Scott A. Underwood
                                             Florida Bar No. 0730041
                                             Adam Gilbert
                                             Florida Bar No. 1011637
                                             UNDERWOOD MURRAY, P.A.
                                             Regions Building
                                             100 N. Tampa St., Suite 2325
                                             Tampa, FL 33602
                                             Tel: (813) 540-8401 / Fax: (813) 553-5345
                                             Email: sunderwood@underwoodmurray.com
                                                     agilbert@underwoodmurray.com
                                             Attorneys for NOWAccount Network Corporation




                                                 3
Case 8:21-bk-02588-CPM   Doc 73   Filed 06/09/21   Page 4 of 5




                EXHIBIT A




                            4
             Case 8:21-bk-02588-CPM          Doc 73     Filed 06/09/21     Page 5 of 5




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

In re:                                                        Case No. 8:21-bk-02588-CPM

WORK CAT FLORIDA, LLC f/k/a                                   Chapter 11
WORK CAT TRANS GULF, LLC,

            Debtor
_____________________________________/

         WRITTEN DESIGNATION AND CONSENT TO ACT AS LOCAL COUNSEL

         I, Adam Gilbert, an attorney qualified to practice in this Court, consent to designation as

the local attorney for David N. Dreyer of Dreyer Sterling, LLC, and agree to serve as designee

with whom the Court and opposing counsel may readily communicate regarding the conduct of

this case and any related proceedings, and upon whom papers shall be served.

         Dated: June 9, 2021.


                                              Respectfully submitted,

                                              /s/ Adam Gilbert
                                              Scott A. Underwood
                                              Florida Bar No. 0730041
                                              Adam Gilbert
                                              Florida Bar No. 1011637
                                              UNDERWOOD MURRAY, P.A.
                                              Regions Building
                                              100 N. Tampa St., Suite 2325
                                              Tampa, FL 33602
                                              Tel: (813) 540-8401 / Fax: (813) 553-5345
                                              Email: sunderwood@underwoodmurray.com
                                                      agilbert@underwoodmurray.com
                                              Local Counsel for NOWAccount Network
                                              Corporation




                                                  5
